DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed 5/12/20. As directed by the amendment, claims 1 and 35 have been amended, claims 36-37 have been added, and claim 33 has been canceled. Thus, claims 1-32 and 34-37 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/20 has been entered.
 Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
At present, no claims are interpreted as invoking 35 USC 112(f).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	 
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
5.	Claims 1-4, 14-15, 17, 21-30, and 34-37 are rejected under 35 U.S.C. 103 as being obvious over Younes (2004/0050387), hereafter referred to as “Younes ‘387,” in view of Younes (2006/0278223), hereafter referred to as “Younes ‘223.”
Regarding claim 1, Younes ‘387 discloses an automated processing method for detection of asynchrony of a respiratory treatment apparatus that controls a delivery of a synchronized respiratory treatment, the method comprising: determining, by a processor, detection values of a feature set with data derived from signals of at least one sensor coupled with the respiratory treatment apparatus (Fig. 7 depicts determining pressure and flow signals from sensors 4 and 5 that are processed in the circuits depicted in Figs. 8A-8B and the microprocessor of Fig. 9, which together form the “processor” of the device. Flow values, pressure values, and values derived from these flow and pressure values can all be considered “detection values” of a “feature set”); comparing by the processor the feature set of detection values with a set of thresholds ([0165] discloses using the flow and pressure data in a comparator 49 (Fig. 8B) to determine the onset of inspiratory effort (Tonset) based on a comparison between an output 48 and a specified threshold set by an external threshold adjust 51); determining by the processor an occurrence and a type of a distinct asynchrony event of a plurality of distinct asynchrony events between the respiratory treatment apparatus and a patient respiratory cycle based on the comparison ([0153] discloses identifying asynchrony events (e.g. trigger delay, cycling off error, ineffective efforts, etc. based upon Tonset and onset, which would be performed by the processing circuitry of the device); wherein the plurality of distinct asynchrony events comprise at least two distinct events of a post-triggering effort event ([0158] discloses detecting of ineffective efforts, which would be efforts that occur after a ventilation trigger but fail to cause another ventilation trigger), a late triggering event ([0154] discloses detecting trigger delay), an early cycling event ([0155] discloses detecting a cycling-off error, which would include an early cycling event), and a late cycling event ([0155] discloses detecting a cycling-off error, which would include a late cycling event), and adjusting, by the processor, one or more control parameters of the respiratory apparatus based on the determining the occurrence of the distinct asynchrony event ([0210] discloses that the resulting outputs can be used to adjust the ventilator’s cycling mechanism to effect optimization of parameters automatically).
Younes ‘387 does not explicitly disclose determining a time of occurrence of each distinct even of the at least two distinct events (However, [0153] discloses that signals of the device can be displayed, wherein signals are often displayed as a graph that would have a time axis or timestamp).
However, Younes ‘223 teaches an automated processing method for detection of asynchrony, wherein the method detects when an ineffective effort (i.e. a post-triggering effort event) has occurred ([0048]-[0050] discloses an algorithm for determining an ineffective effort that did not cause a trigger in the ventilator).  Younes ‘223 additionally teaches storing the time of the asynchrony in the memory of the device ([0049], last three lines).

Regarding claim 2, the modified method of Younes ‘387 has the feature set of detection values comprising a respiratory rate based feature (Younes ‘387, [0158], discloses the calculation of the number of ineffective efforts as a fraction of respiratory rate, which indicates the respiratory rate must be one of the detection values).
Regarding claim 3, the modified method of Younes ‘387 has the feature set of detection values comprising a respiratory volume based feature (Younes ‘387, [0164] discloses use of an amplified volume signal 20).
Regarding claim 4, the modified method of Younes ‘387 has the feature set of detection values comprising a respiratory mechanics based feature (Younes ‘387, [0031], discloses the values of Kf and Kv used in the calculations to be the elastance and resistance of the patient or they system).
Regarding claim 14, the modified method of Younes ‘387 has determining a plurality of distinct asynchrony events based on the comparison (Younes ‘387, [0153]-[0158], discloses numerous different asynchrony events that are determined and displayed to the patient, wherein such events are determined by a comparison of the calculated features to the provided threshold values).

Regarding claim 17, the modified method of Younes ‘387 has that the feature set comprises a determined volume of gas moved during the ineffective effort (Younes, ‘387, [0164], discloses a volume signal 20 use during the calculations, wherein that volume signal would include the volume of gas moved during any occurring ineffective effort).
Regarding claim 21, the modified method of Younes ‘387 has the asynchrony event comprising an auto triggering event (Younes ‘387, [0144], discloses setting values to minimize auto triggering, wherein such a feature also indicates that the device can detect auto triggering in order to evaluate if such events are minimized).
Regarding claim 22, the modified method of Younes ‘387 has the asynchrony event comprising a late triggering event (Younes ‘387, [0003], discloses the detection of "trigger delay").
Regarding claim 23, the modified method of Younes ‘387 has the asynchrony event comprising an early cycling event (Younes ‘387, [0007], discloses the ventilator cycle ending before the end of the patient effort; [0155] discloses detecting cycling-off errors, wherein both early cycling and late cycling would be included in such error detection). 
Regarding claim 24, the modified method of Younes ‘387 has the asynchrony event comprising a late cycling event (Younes ‘387, [0007], discloses the ventilator 
Regarding claim 25, the modified method of Younes ‘387 has the asynchrony event comprising an inspiratory ineffective effort event (Younes ‘387, [0158], discloses detecting ineffective efforts, which could occur during the inspiration or expiration phase of the ventilator; [0003] discloses the detection of failed inspiratory efforts during a ventilator’s inspiration cycle).
Regarding claim 26, the modified method of Younes ‘387 has the processor comprising a controller of the respiratory apparatus, wherein the sensor comprises a flow sensor, and wherein the controller is configured to detect a respiratory cycle with the signal of the flow sensor and to generate flow generator control signals for producing the respiratory treatment (Younes ‘387, [0210], discloses such control by the microprocessor).
Regarding claim 27, the modified method of Younes ‘387 has the respiratory treatment apparatus comprising a ventilator (Younes ‘387, Fig. 7).
Regarding claim 28, the modified method of Younes ‘387 has the controller as configured to automatically change a control parameter for delivery of the respiratory treatment based on the occurrence of the asynchrony event (Younes ‘387, [0210], discloses that microprocessor output (which includes detecting asynchronies) can be used for closed loop control of amplitude and duration of the ventilator assist).
v and Kf).
Regarding claim 30, the modified method of Younes ‘387 has the control parameter comprising a cycling threshold (Younes ‘387, [0099], discloses the device determining desirable inspiratory flow thresholds for inflation cycles).
Regarding claim 34, Younes ‘387 discloses a detection device for detection of asynchrony of a respiratory treatment apparatus that controls a delivery of a synchronized respiratory treatment (Figs. 7-10 depicts such a device and its processing components), the detection device comprising: at least one sensor (Fig. 7, pressure sensors 4 and flow sensors 5); and a processor (The circuits depicted in Figs. 8A-8B and the microprocessor of Fig. 9 together form the “processor” of the device) configured to: determine detection values of a feature set with data derived from signals of at least one sensor coupled with the respiratory treatment apparatus (Fig. 7 depicts determining pressure and flow signals from sensors 4 and 5 that are processed in the circuits depicted in Figs. 8A-8B and the microprocessor of Fig. 9); generate a comparison result by comparing the feature set of detection values with a set of thresholds ([0165] discloses using the flow and pressure data in a comparator 49 (Fig. 8B) to determine the onset of inspiratory effort (Tonset)); determine an occurrence of a type of a distinct asynchrony event of a plurality of distinct asynchrony events between the respiratory treatment apparatus and a patient respiratory cycle based on the comparison result ([0153] discloses identifying asynchrony events (e.g. trigger delay, cycling off error, ineffective efforts, etc. based upon Tonset and the comparisons that go in to calculating onset, which would be performed by the processing circuitry of the device), wherein the plurality of distinct asynchrony events comprise at least two distinct events of a post-triggering effort event ([0158] discloses detecting of ineffective efforts, which would be efforts that occur after a ventilation trigger but fail to cause another ventilation trigger), a late triggering event ([0154] discloses detecting trigger delay), an early cycling event ([0155] discloses detecting a cycling-off error, which would include an early cycling event), and a late cycling event ([0155] discloses detecting a cycling-off error, which would include a late cycling event);and adjust one or more control parameters of the respiratory treatment apparatus based on the determined occurrence of the distinct asynchrony event ([0210] discloses that the resulting outputs can be used to adjust the ventilator’s cycling mechanism to effect optimization of parameters automatically).
Younes ‘387 does not explicitly disclose determining a time of occurrence of each distinct even of the at least two distinct events (However, [0153] discloses that signals of the device can be displayed, wherein signals are often displayed as a graph that would have a time axis or timestamp).
However, Younes ‘223 teaches an automated processing method for detection of asynchrony, wherein the method detects when an ineffective effort (i.e. a post-triggering effort event) has occurred ([0048]-[0050] discloses an algorithm for determining an ineffective effort that did not cause a trigger in the ventilator).  Younes ‘223 additionally teaches storing the time of the asynchrony in the memory of the device ([0049], last three lines).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of the device of Younes ‘387 to be 
Regarding claim 35, the modified device of Younes ‘387 has the device as configured to record in a memory data indentificaiton of the determined type of distinct asynchrony event (Younes ‘387, [0158], discloses that the number of ineffective efforts per minute can be calculated, which would require both identifying and recording the asynchrony as an ineffective effort in some type of memory.  Additionally, Younes ‘223, [0049], teaches that when an asynchrony (i.e. an ineffective effort) is identified, its time is stored in memory).
Regarding claim 36, the modified method of Younes ‘387 has the processor record in memory, data identifying the determined type of distinct asynchrony event (Younes ‘387, [0158], discloses that the number of ineffective efforts per minute can be calculated, which would require both identifying and recording the asynchrony as an ineffective effort in some type of memory.  Additionally, Younes ‘223, [0049], teaches that when an asynchrony (i.e. an ineffective effort) is identified, its time is stored in memory).
Regarding claim 37, the modified method of Younes ‘387 has the feature set of detection values including a plurality of features as respective individual parameter detection variables derived from a pattern of flow indicated by the signals (Fig. 7 depicts determining pressure and flow signals from sensors 4 and 5 that are processed in the circuits depicted in Figs. 8A-8B and the microprocessor of Fig. 9. Flow values, pressure v and Kf; [0165] discloses using an external threshold adjust 51).
6.	Claims 5-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Younes ‘387 in view of Younes ‘223, as applied to claim 1 above, and further in view of Du et al (6,439,229).
	Regarding claim 5, the modified method of Younes ‘387 has using resistance and elastance values of the user in detecting patient-ventilator asynchrony events (Younes ‘387, [0031], discloses that the values of Kf or Kv may be known or estimated values of resistance or elastance (the inverse of compliance) of the patient’s respiratory system, where in the Kf and Kv values are used in the detection of asynchronies.
	The modified method of Younes ‘387 does not have that the resistance and compliance values of the patient are based on measure of pressure, flow, volume.
	However, Du discloses calculating the resistance (R) and elastance (E) of a patient's respiratory system based on real time measurements of pressure, flow, and volume of the patient (Col. 5, ln. 5-15).  Use of such data can improve patient-ventilator synchrony by more accurately controlling the termination of the inhalation phase of the ventilation system (Abstract).

	Regarding claim 6, the modified method of Younes ‘387 has the processor configured to control multiple linear regression processing of the measure of pressure, flow and volume (Du, col. 5, ln. 5-10, discloses using multi-linear regression with the pressure, volume, and flow information).
	Regarding claim 7, the modified method of Younes ‘387 has the processor further configured to control an assessment of accuracy of the determined resistance and compliance values (Du, Table 1, depicts correlating the time constant (τ), which is 1/(RC), to the ETS, wherein such a correlation process can serve as an assessment of the accuracy of the resistance and compliance values).
	Regarding claim 8, the modified method of Younes ‘387 has the assessment of accuracy comprising calculating a coefficient of determination and comparing it to a threshold (Du, Table 1, the time constant (τ) is a coefficient of determination and is compared to the ETS threshold values).
	Regarding claim 9, the modified method of Younes ‘387 has determining of resistance and compliance values based on the measures taken from a portion of a detected breathing cycle (Du, col. 5, ln. 10-15, discloses real time measurements of pressure, flow, and volume, which must be taken during a portion of the breathing cycle).

	Regarding claim 11, the modified method of Younes ‘387 has the portion as an initial part of the expiration during which a percentage of tidal volume is expired (Du, col. 5, ln. 1-10 discloses the flow-volume loop for an entire breath such that an initial part of the expiration during which a percentage of tidal volume is expired would be included in that flow-volume loop).
	Regarding claim 12, the modified method of Younes ‘387 has the percentage in a range of about 85 to 90 percent (Du, col. 5, ln. 1-10 discloses the flow-volume loop for an entire breath such that an initial part of the expiration during which a percentage of tidal volume is expired would be included in that flow-volume loop.  Since the flow-volume loop includes the entire breath cycle, the percentage of expired air would include about 85 to 90 percent).
7.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Younes ‘387 in view of Younes ‘223, as applied to claim 1 above, and further in view of Zdrojkowski (5,632,269).
	Regarding claim 13, the modified method of Younes ‘387 has a feature set of values comprising volume, flow, and pressure signals (Younes ‘387, [0021]).
	The modified method of Younes ‘387 does not explicitly disclose that the feature detection values are expiratory morphology based features.
	However, Zdrojkowski teaches the use of a shape (morphology) triggering algorithm that is used to improve patient-ventilator synchrony in a manner that is 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the modified method of Younes ‘387 to utilize detection values based on expiratory shapes as taught by Zdrojkowski in order to better adjust a ventilator to be in synchronization with the patient's breathing cycles.
8.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Younes ‘387 in view of Younes ‘223.
	Regarding claim 16, the modified method of Younes ‘387 has using a feature set of detection values comprising flow, volume and pressure (Younes ‘387, [0021]) and performing mathematical operations on these values to calculate new parameters (Younes ‘387, [0024], discloses calculating composite pressure signals made up of the data sensed by the flow and pressure transducers).
	The modified method of Younes ‘387 does not have the feature set comprising (a) a power of a piecewise bilinear approximation of a remainder of expiration after a location of a maximum expiratory flow, (b) a distance between a maximum and minimum values of a moving average expiratory flow, (c) an integral of a rectified and de-trended moving average of expiratory flow, (d) an inspiratory time constant, and (e) a fraction of said distance and a peak expiratory flow.
	However, such mathematical manipulation of flow, pressure, and volume signals is considered an obvious design choice when evaluating patient breathing parameters and ventilator parameters to determine synchrony between the two.  Mathematical 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the parameter calculations of Younes ‘387 to include a power of a piecewise bilinear approximation of a remainder of expiration after a location of a maximum expiratory flow, a distance between a maximum and minimum values of a moving average expiratory flow, an integral of a rectified and de-trended moving average of expiratory flow, and an inspiratory time constant, and (e) a fraction of said distance and a peak expiratory flow, as such mathematical calculations are considered obvious design choices of parameter manipulation that does not patentably distinct over the prior art of Younes ‘387.
9.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Younes ‘387 in view of Younes ‘223, as applied to claim 1 above, and further in view of Chen et al (“Detecting Ineffective Triggering in the Expiratory Phase in Mechanically Ventilated .
	Regarding claim 18, the modified method of Younes ‘387 discloses the detection of multiple varieties of asynchrony events (Younes ‘387, [0154]-[0160]).
	The modified method of Younes ‘387 does not explicitly disclose the asynchrony event being a post-triggering effort event.
	However, Chen teaches that ineffective triggering occurs in both the expiratory and inspiratory phases, wherein an ineffective triggering that occurs during these phases can be considered a “post-triggering effort event” (Page 455, middle column, first paragraph; Fig. 3 depicts two such “post-triggering effort events”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the device of Younes ‘387 to detect and record post-triggering effort events as taught by Chen in order to have a fuller comprehension of patient-ventilator interactions and when the two become out of synchronization.
10.	Claims 19-20 and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Younes ‘387 in view of Younes ‘223, as applied to claim 1 above, and further in view of Thille (“Patient-Ventilator Asynchrony During Assisted Mechanical Ventilation”).
	Regarding claim 19, the modified method of Younes ‘387 discloses the detection of multiple varieties of asynchrony events (Younes ‘387, [0154]-[0160]).
	The modified method of Younes ‘387 does not explicitly disclose the asynchrony event being a double triggering event.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the modified method of Younes ‘387 to detect and record double triggering events as taught by Thille in order to have a fuller comprehension of patient-ventilator interactions and when the two become out of synchronization.
	Regarding claim 20, the modified method of Younes ‘387 has the feature set comprising a maxima count and an elapsed time between maxima (Thille, Fig. 3, depicts detecting multiple maxima locations while recording time on the x-axis, wherein the time between maxima would also be known and recorded).
	Regarding claim 31, the modified method of Younes ‘387 has a processor that is configured to control selecting the feature set such that the feature set comprises a subset of a superset of features (Younes ‘387, [0123], [0125], and [0126] disclose the use of signals X, Y, and Z for the asynchrony analysis, wherein signals X, Y, and Z are derived from a subset (pressure, volume, flow) of a superset of features (all other respiratory or physiological features possible, such as CO2 partial pressure, sex of the patient, inspiratory time, etc).
	The modified method of Younes ‘387 does not disclose selecting the subset by evaluating values of the superset for known asynchronous events occurring in data of a plurality of breaths established with a plurality of respiratory treatment apparatus.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the device of Younes ‘387 select the subset of parameters to use within the detection of asynchrony by selecting a subset (e.g. volume, pressure, flow) that is known to correlate to asynchronies as taught by Thille in order to have a higher probability of detecting asynchronies by observing parameters closely linked with asynchronies.
	Regarding claim 32, the modified device of Younes ‘387 selects a subset of features from a superset of features (Younes ‘387, [0122]-[0126], selects features such as volume, flow and pressure to calculate signals to compare to thresholds for detecting asynchronies).
	The modified device of Younes ‘387 does not disclose that the evaluating comprises calculating posterior-probabilities with values of the superset by Parzen-window estimation, wherein groups of values of the superset are selected by iteratively including and removing values.
	However, such probabilistic, mathematical calculations to determine what parameters result in the highest correlation or accuracy during an approximation is considered an obvious design choice when evaluating patient breathing parameters and ventilator parameters to determine synchrony between the two.  Parzen-window 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the parameter calculations of Younes ‘387 to include Parzen-window estimation for selecting the feature set, as such a probably calculation is considered obvious design choice of parameter manipulation and pattern recognition that does not patentably distinct over the prior art of Younes ‘387.
Response to Arguments
11.	Applicant’s arguments filed on 5/12/20 on Page 9 with respect to claim 1 and regarding Younes ‘387 not teaching or suggesting that a processor detects the time of occurrence of an asynchrony event have been fully considered, but are moot in view of the new rejection presented above.  The newly applied reference of Younes ‘223 teaches detecting and storing the time an asynchrony between a patient and a ventilator takes place (Younes ‘223, [0049], last three lines).
12.	Applicant’s arguments filed on 5/12/20 on Page 10 with respect to claim 1 and regarding Younes ‘387 not teaching determining the time of occurrence of auto-triggering, trigger delay, or cycling off error have been fully considered, but are moot in 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785